Evans, P. J.
1. Where two defendants are on trial-for murder, testimony of a witness that he overheard one of the defendants, in conversation with his wife, admit the killing of the deceased is not inadmissible on the ground that the conversation between the defendant and his wife was a privileged communication. Knight v. State, 114 Ga. 48 (39 *592S. E. 928, 88 Am. St. R. 17). Nor is it inadmissible because the other defendant was not present at the time of the conversation; the court fully instructing the jury that as to such other defendant the testimony was not to be considered in determining his guilt.
March 11, 1913.
Indictment for murder. Before Judge Walker. Warren superior court. November 29, 1912.
W. M. Hawes, E. P. Davis, and E. T. Shurley, for plaintiffs in » error. T. 8. Felder, attorney-general, Thomas J. Brown, solicitor-general, and M. L. Felts, contra.
2. In so far as the requests to charge stated apt and pertinent principles, of law, they were covered by the general charge.
3. The evidence was sufficient to authorize the verdict.

Judgment affirmed.


Bech, J., absent. The other Justices concur.